DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabuchi (US 2017/0085824).
Mabuchi discloses:
Claim 1:
An apparatus (see Figs. 3-7) comprising: 
a pixel block including a plurality of pixels arranged in a matrix (see paragraph 28); 
a processing unit configured to process signals read from the plurality of pixels (see paragraphs 28-30, 58); and 
a reading unit configured to control a reading order of the plurality of pixels (see paragraphs 28, 49-50), 

wherein the reading unit
 reads two or more pixels of the first pixel group continuously in a first direction (in pixel group 22(0,0) the scanning/reading happens continuously in clockwise direction), and
after reading the first pixel group, reads the two or more pixels of the second pixel group continuously in a second direction opposite to the first direction (in pixel group 22(0,4) the scanning/reading happens continuously in counter-clockwise direction opposite to the first direction),
wherein the reading of the first pixel group and the reading of the second pixel group are performed continuously (the pixel groups, 22(0,0), and 22(0,4), are read continuously), and 
wherein the second pixel group is adjacent to the first pixel group in a row-wise or column-wise manner (the pixel groups, 22(0,0), and 22(0,4), are adjacent to one another in a row-wise or column-wise manner).

Claim 2: wherein the pixel block further includes a third pixel group including two or more pixels of the plurality of pixels, the two or more pixels of the third pixel group 
Claim 3: further comprising: a first chip including a plurality of pixel blocks (see Figs. 2, 3 item 11); and a second chip including a plurality of processing units (see Figs. 2, 3 item 12), wherein the first and second chips are laminated together (see paragraph 26).
Claim 4: wherein the plurality of pixel blocks includes a first pixel block, and a second pixel block disposed adjacent to the first pixel block- 21 -10180622US01, wherein  a first pixel group of the first pixel block and a first pixel group of the second pixel block are disposed opposed to each other (see Fig. 6; pixel groups, 22(0,0), and 22(0,4), are disposed adjacent and opposed to each other), and wherein a first direction of the first pixel block and a first direction of the second pixel block are opposite to each other (directions of 22(0,0) and 22(0,4) are opposite to each other, namely clockwise and counter-clockwise directions).
Claim 5: comprising: “a first processing unit; and a second processing unit disposed adjacent to the first processing unit, wherein the first processing unit is disposed corresponding to the first pixel block, and wherein the second processing unit is disposed corresponding to the second pixel block” (see paragraphs 27-30).
Claim 6: wherein the first and second directions are a row direction or a column direction (directions of 22(0,0) and 22(0,4) are a row direction or a column direction).
Claim 7: wherein each of the plurality of pixels includes first and second photoelectric conversion units provided corresponding to a single microlens (see paragraphs 28-30, 
Claim 12: “A system comprising: the apparatus according to claim 1; and a processing unit configured to process a signal output from the apparatus, thereby generating an image” (see paragraphs 58, 27-30).
Claims 13-15 are rejected for the same reasons as claims 2, 3, 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (US 2017/0085824) in view of Nomura et al (US 2016/0275694).
Claim 16:
The reference Mabuchi does not explicitly teach -a distance information acquisition unit configured to acquire, from a parallax image based on a signal from the apparatus, information regarding a distance from a target object; and a control unit configured to control the moving body based on the distance information- as claimed in claim 16. However, the structure of the claimed invention is a notoriously well-known structure in the art used for controlling a movable body based on distance information; 
Claims 17-19 are rejected for the same reasons as claims 2, 3, 6.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
The Applicant's arguments have been fully considered, but they are moot in view of new interpretation of the reference necessitated by the amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean W. Desir whose telephone number is (571)272-7344.  The examiner can normally be reached on 5/4/9 - First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272 7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JWD/
1/28/2021